Case 1:19-cv-21658-KMW Document 171 Entered on FLSD Docket 09/29/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 19-21658-CIV-WILLIAMS

   GISELE ROTH SAIZ WENDEL,

         Plaintiff,

   v.

   INTERNATIONAL REAL ESTATE.
   NEWS, LLC and DAVID BASCH,

        Defendants.
   _____________________________________/

                                         ORDER

         THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’s

   Amended Report and Recommendation on Third-Party Defendant Clodes Basch’s

   Motion to Quash (the “Report”). (DE 159). Third-Party Defendant Basch objected to

   the Report. (DE 168).

         Upon an independent review of the Report, the objections, the record, and

   applicable case law, it is ORDERED AND ADJUDGED as follows:

         1. The Report (DE 159) is AFFIRMED AND ADOPTED.

         2. Third-Party Defendant Basch’s Motion to Quash (DE 108) is DENIED. Third-

             Party Defendant Basch shall respond to the Third-Party Complaint against

             her (DE 78) no later than October 13, 2020.

         3. Third-Party Plaintiff’s Motion for Extension of time to serve Third-Party

             Defendant (DE 122) is DENIED AS MOOT.
Case 1:19-cv-21658-KMW Document 171 Entered on FLSD Docket 09/29/2020 Page 2 of 2



   DONE AND ORDERED in Chambers in Miami, Florida, this 29th day of September,

   2020.




                                         2
